Case 1:17-cr-00133-DLH Document 396 Filed 07/08/19 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA
WESTERN DIVISION

 

United States of America, ) Criminal No. 1:17-cr-133-01
)
Plaintiff, )
)
Vv. ) DEFENDANT’S SENTENCING
) MEMORANDUM
Jeffrey Hester-Jackson, )
)
Defendant. )

PERSONAL BACKGROUND

Family. Defendant Jeffrey Hester-Jackson (“Jeffrey”) was born in Detroit,
Michigan, in 1994. (PSR 746.) He is 24 years old. He has resided in Detroit his
entire life. (Id.)

Jeffrey’s father — Jeffrey Jackson - was shot and killed by a “friend” when Jeffrey
was one year old. (Id.) His mother — Anitra Hester — went to prison when Jeffrey was
three years old. (Id.) Jeffrey and his sister Alize Watson (age 23 years) resided with
their paternal grandmother, Paula Drew, and paternal uncle, Sid Jackson. (Id.) Four
years later, Jeffrey's mother was released from prison. (Id.) Jeffrey and his sister
moved back in with their mother, but Jeffrey was doing poorly in school, so he and his
sister moved back in with Paula Drew and Sid Jackson. (Id.) Jeffrey was residing with
Paula Drew up until this instant offense. (Id.) Upon release from incarceration, he
would likely move back in with her.

Jeffrey began dating Dejandre Johason at the age of 15 or 16. (PSR 7/47.)

They had a child together, Morgan Jackson, age 2. (Id.) Jeffrey is no longer dating
Case 1:17-cr-00133-DLH Document 396 Filed 07/08/19 Page 2 of 13

Dejandre and is currently single. (Id.)

Throughout his young adult life and this case, Jeffrey has had strong support
from Paula Drew (his paternal grandmother) and Anitra Hester (his mother). While this
will help him once he is released, he needs to take charge of his own life through
additional education and a full time, career-oriented job. It is obvious he needs to grow
up and be his own man.

Education. Jeffrey completed the 11! grade of high school in Detroit. (PSR
955.) He dropped out after his uncle passed away. (Id.) He has attended no
additional schooling since then, but would like to obtain his GED. (Id_.)

Employment. Jeffrey's last employment was at age 14, working at a car wash
and his uncle’s lawn service company. (PSR 756.) He has been supported by his
family his entire young adult life. (Id.) His criminal activity in selling drugs was
motivated by financial gain. (Id.) Clearly he needs employment to give his life some
structure and self-worth. “Idle hands are the devil's playground.”

Drug Addiction. In approximately 2010, Jeffrey began using marijuana at age
15 with his friends. (PSR 957.) He continued his marijuana usage until he was 17
years old. (Id.) He began consuming alcohol at age 18, which he claims was
“occasional” use. (Id.) A friend introduced him to Percocet pills at age 20, with is use
being occasional. (Id. 958.) Jeffrey was accidentally shot at age 21, after which he
was prescribed Percocet. (Id.) He began taking more pills than prescribed and
became addicted, eventually using 2-3 pills per day until 2017. (Id.) At the age of 21,

he and a friend began consuming cough syrup mixed with a carbonated drink. (Id.)

Ko
Case 1:17-cr-00133-DLH Document 396 Filed 07/08/19 Page 3 of 13

This continued until 2017. (Id.) Jeffrey has never attended treatment but would like
to. (PSR 759.)

Criminal Background. Jeffrey became involved in the criminal world at a
young age. His Pre-Sentence Report (PSR) reflects two different sets of juvenile
charges at age 13, then additional charges atage 17. (PSR 9Js22-24.)

As an adult, Jeffrey's record is relatively sparse. At age 21, he pled guilty to
Fleeing From an Officer. (PSR 25.) He received a probationary sentence. He also
had several DUS charges that resulted in fines. (PSR YJs26-28.)

CHARGES

On June 7, 2017, a six-count Indictment was filed in this case charging
Defendant with oxycodone offenses. (Doc. 2.) Eight other Defendants were named
as co-conspirators. Defendant was charged in Counts one, two, and four. No
quantities were listed in those counts, except Count 4 alleged Defendant possessed
approximately 1,650 oxycodone pills with intent to deliver.

A warrant was issued, and the Defendant was arrested on March 9, 2018, in the
Eastern District of Michigan. (PSR {[1.) A Detention Hearing was held on March 13,
2018, resulting in an Order that Defendant be detained pending trial. (Id.)

Defendant’s time served from March 9, 2018, to the date of sentencing on
July 11, 2019, is 1 year, 124 days.

PLEA AGREEMENT
On April 4, 2019, a Plea Agreement was filed. (Doc. 307.) The parties agreed

Defendant would plead guilty to Count 1, with the remaining Counts to be dismissed.

had
Case 1:17-cr-00133-DLH Document 396 Filed 07/08/19 Page 4 of 13

(PA §[s6, 18(d). They also agreed to a Base Offense Level (BOL) of 24. (Id. 113.)

The parties agreed the United State would recommend a 2 level decrease for
Acceptance of Responsibility and a 1 point reduction for Timely Notification. (Id. 914.)
They also reached an agreement that an additional 3 points might be added under
USSG §3B1.1(b) for manager/supervisor role, with Defendant reserving the right to
challenge application of the aggravating role enhancement contained in USSG
§3B1.1(b). (Id. 913.) Defendant has challenged the manager/supervisor role via an
objection to the PSR, which will be addressed below.

Under the Plea Agreement, the United States agreed to recommend a sentence
of imprisonment within the Guidelines sentencing range as calculated by the Court at
sentencing, but not to exceed 68 months. (PA {18(a).) The U.S. will also
recommend Defendant serve a 3 year term of supervised probation and pay the special
assessment of $100. (PA {[s18(b)&(c).)

Defendant may recommend any sentence. (PA 19.)

PRE-SENTENCE REPORT
The Presentence Investigation Report (Doc. 390) contains the following
provisions:
1. The base offense level is 24. (PSR 710.)
2. Three point increase for manager/supervisor. (PSR 12.)
3. Two point decrease for acceptance of responsibility. (PSR 17.)
4. One point decrease for timely notification. (PSR 718.)

5. Total offense level of 24. (PSR 419.)
Case 1:17-cr-00133-DLH Document 396 Filed 07/08/19 Page 5 of 13

6. Criminal history score of 2, resulting in a Criminal History Category of Il. (PSR
730.)

7. Based on a Total Offense Level of 24 and a Criminal History Category of Il, the
guidelines imprisonment range is 57 — 71 months. (PSR 80.)

8. Jeffrey’s Post-Conviction Risk Assessment (PCRA) is a Level 3, meaning a 29%
chance of re-arrest and a 54% chance of revocation. (PSR 52.) His major risk
concerns include criminal history, education and employment, extensive drug
addiction that resulted in participation in the instant offense, social networks, and
cognitions. (PSR {]Js53-62.)

9. On the plus side, he has a stable, drug-free home to return to with his
grandmother or mother. (PSR 764.)

OBJECTIONS TO PSR

Defendant has two objections to the PSR.

1. Paragraph 12, Victim Related Adjustment.

The PSR assesses 3 points to the Offense Level for being a manager or
supervisor under USSG §3B1.1(b) on the basis that “[DJefendant obtained the
prescription drugs from his connections in Detroit, Michigan. He then distributed them
or had others distribute these pills to individuals in North Dakota.” (PSR 12.)

USSG §3B1.1 provides for 2, 3, and 4 | level increases to the offense level,
depending on the defendant's aggravating role in the offense, as follows:

(a) If the defendant was an organizer or leader of a criminal activity that

involved five or more participants or was otherwise extensive, increase by
4 levels.

Gar
Case 1:17-cr-00133-DLH Document 396 Filed 07/08/19 Page 6 of 13

(b) If the defendant was a manager or supervisor (but not an organizer or
leader) and the criminal activity involved five or more participants or was
otherwise extensive, increase by 3 levels.

(c) lf the defendant was an organizer, leader, manager, or Supervisor in any
criminal activity other than described in (a) or (b), increase by 2 levels.

Pursuant to USSG §3B1.1, Application Note 4, the factors a court should
consider in determining the application of this role adjustment include:

1. The exercise of decision making authority.

2. The nature of participation in the commission of the offense.

3. The recruitment of accomplices.

4. The claimed right to a larger share of the fruits of the crime.

5. The degree of participation in planning or organizing the offense.

6. The nature and scope of the illegal activity.

7. The degree of control and authority exercised over others.

The Eighth Circuit has “defined the terms ‘manager’ and ‘supervisor’ quite
liberally ... The key factors in determining management or supervisory authority are
control over participants and organization of the criminal activity.” U.S. v. Mannings,
850 F3d 404, 409 (8 Cir. 2017). Some of the 8" Circuit cases that have addressed
what constitutes manager or supervisor include:

1. U.S. v. Voegtlin, 437 F3d 741 (8" Cir. 2006). Affirmed the district court’s
application of the 2-level adjustment on grounds that the defendant acted as a
supervisor or manager by instructing others to obtain precursors used to produce
methamphetamine.

2. U.S. v. Rodriguez, 741 F3d 908, 912 (8"" Cir. 2014). Upholding enhancement

6
Case 1:17-cr-00133-DLH Document 396 Filed 07/08/19 Page 7 of 13

where the defendant directed his coconspirator to transport drugs and drug

proceeds, and concluding that the fact that the defendant reported to others in

the conspiracy does not negate his role in managing and supervising the
activities of a coconspirator.

3. U.S. v. Atkins, 881 F3d 621, 628 (8" Cir. 2018). Affirmed the 2 point adjustment
in a wire fraud case because the defendant decided how and when the
fraudulent tickets were created, what loads would be duplicated and received,
and how much remuneration he would receive.

The government bears the burden of proving by a preponderance of the
evidence that the aggravating role enhancement is warranted. U.S. v. Lora-Andres,
844 F3d 781, 785 (8 Cir. 2016).

In this case, the government has failed to meet its burden of proving that
Defendant was a manager or supervisor. In support of its position, the United States
has submitted summaries of interviews and cell phone text messages prepared by law
enforcement agents. This is all inadmissible hearsay evidence that does not afford
Defendant the right of cross examination. Until and unless Defendant is able to cross
examine those witnesses and see the actual evidence such as text messages, the
sentencing court should not even consider this issue.

Assuming the United States puts on admissible evidence to try and prove its
case, two questions have to be asked. First, did the criminal activity involve five or
more participants? Second, if it did, was Defendant a manager or supervisor?

Regarding the first question, Defendant pled guilty to conspiring with eight other
Case 1:17-cr-00133-DLH Document 396 Filed 07/08/19 Page 8 of 13

named Defendants to distribute oxycodone charge. There seems little doubt that “the
criminal activity involved five or more participants.”

Second, was Defendant a manager or supervisor? The United States has
focused its argument on Defendant being a manager or supervisor of several
individuals. As noted, until Defendant can cross examine those individuals the United
States intends to rely on, the United States has not met its burden of proof on this issue.

2. Paragraphs 24 & 29-30, 1 Criminal History Point for Juvenile Offense.

Defendant's second objection to the PSR is contained in Paragraph 24, in which
1 criminal history point is added under USSG §4A1.1(c) for the juvenile offenses
committed in 2012 for (a) discharge firearm in or at a building and (b) weapons felony
firearm. The PSR notes:

[T]he Defendant was placed on a Home Youth Training Act 771 (HYTA) program

at the time of sentencing. HYTA convictions are similar to convictions taken

under advisement. Generally, a defendant is sentenced to a term of probation
and if he completes the term of probation, the Court seals the conviction. ... All

HYTA convictions [since January 1994]... require the Defendant to enter a plea

of guilty prior to sentencing. Pursuant to USSG 4A1.2(f), a diversionary

disposition resulting from a finding or admission of guilt, or a plea of nolo
contender, in a judicial proceeding, is counted as a sentence under USSG
4A1.1(c), even if a conviction is not formally entered, except that diversion from
juvenile court is not counted.

lt is Defendant's argument that USSG 4A1.2(f) does not apply in this case;
rather, USSG 4A1.2(d) applies, which provides:

(d) Offenses Committed Prior to Age Eighteen.

(1) If the defendant was convicted as an adult and received a
sentence of imprisonment exceeding one year and one month, add

2 points under §4A1.1(a) for each such sentence. (Emhasis
added.)
Case 1:17-cr-00133-DLH Document 396 Filed 07/08/19 Page 9 of 13

(2) In any other case,

(A) add 2 points under §4A1.1(b) for each adult or juvenile
sentence to confinement of at least sixty days if the
defendant was released from such confinement within five
years of his commencement of the instant offense;

(B) add 1 point under §4A1.1(c) for each adult or juvenile
sentence imposed within five years of the defendant's
commencement of the instant offense not covered in (A).

The Application Notes {7 indicate that Section 4A1.2(d) covers offenses
committed prior to age eighteen. The final sentence of [7 states, “[T]his provision
applies to all offenses committed prior to age eighteen.” (Emphasis added.)

The offense in 2012 occurred when Defendant was under age 18, so 4A1.2(d)
applies, not 4A1.2(f). Here there was no conviction because Defendant successfully
completed his HYTA program. Therefore under USSG 4A1.2(d), no points would be
added because there was no conviction as an adult required under that section.

If the above offense committed as a juvenile receives no points, then under
Paragraphs 29 and 30, Defendant would have a criminal history score of 1, which
establishes a criminal history category of Il.

Result if above objections are valid — Paragraph 80.

lf the above objections are deemed valid by the Court, then Paragraph 80 of the
PSR should reflect a total offense level of 21 and a criminal history category of |,
resulting in a guidelines imprisonment range of 37-46 months.

18 USC § 3553 (a) FACTORS

Under 18 USC § 3553 (a), “[T]he Court shall impose a sentence sufficient, but

not greater than necessary, to comply with the purposes set forth in paragraph (2) of

9
Case 1:17-cr-00133-DLH Document 396 Filed 07/08/19 Page 10 of 13

this subsection. The Court, in determining the particular sentence to be imposed, shall

consider [the following factors]

4. The nature and circumstances of the offense and the history and
characteristics of the Defendant.

The history of Defendant reflects a loss of his father at age 1 and his mother
going to prison for four years when he was 3. He was raised by other family members,
mainly his grandmother. His education was cut short when his uncle died and he
(Defendant) dropped out of school. He was somewhat involved with drugs at a young
age. His employment was limited. He was involved in some criminal activity starting
at the very young age of 13, although his criminal record as an adult is relatively
minimal. All of these factors resulted in an environment with little or no structure, with
Defendant finding himself in his early 20s with a future that looked bleak.

At that point in his life, Defendant made a very poor decision by getting involved
in the sale of drugs in order to raise money to support himself. Based on the character
letters submitted on his behalf, he is fully capable of now turning his life around and
doing something fulfilling with his life. Furthermore, those letters, as well as some of
those individuals coming all the way from Detroit to attend his sentencing, show he has
a strong support system once he is released. Certainly Defendant has learned that, in
the future, hard work and being law abiding will ultimately result in a better life style than
selling drugs. His family can provide the help he needs to keep on track in the future.

The offense is serious and Defendant needs to be punished. However, in light
of his upbringing and background, Defendant believes a sentence in the guidelines
range of 37-46 months is appropriate.

10
Case 1:17-cr-00133-DLH Document 396 Filed 07/08/19 Page 11 of 13

2. The need for the sentence imposed to reflect the seriousness of the
offense, to promote respect for the law, and to provide punishment for the
offense; to afford adequate deterrence to criminal conduct; to protect the
public from further crimes of the Defendant; and to provide the Defendant
with needed educational or vocational training, medical care, or other
correctional treatment in the most effective way.

As noted above, there is no question that punishment is warranted in this case.
A sentence of 37-46 months is appropriate for Defendant's behavior in bringing drugs
from Detroit to North Dakota for purposes of distribution. A sentence of three years
accomplishes all of the purposes of the criminal law by deterring Defendant from such
conduct in the future, punishing him for what he did, giving him sufficient time to reflect
on how his criminal activity harmed others, and earning his respect for the law.

3. The kinds of sentences available.

A guidelines sentence, a transition center, or release are the only options here.

4, The kinds of sentence and the sentencing range established for the
applicable category of offense committed by the applicable category of
Defendant as set forth in the guidelines.
if the Defendant's objections are held to be valid, the guidelines sentencing

range is 37-46 months.

5. Any pertinent policy statement issued by the Sentencing Commission
pursuant to § 994(a)(2) of title 28 in effect on the date the Defendant is
sentenced.

Unknown.

6. The need to avoid unwarranted sentence disparities among Defendants
with similar records who have been found guilty of similar conduct.

The sentences of co-conspirators to date have been as follows:
Case 1:17-cr-00133-DLH Document 396 Filed 07/08/19 Page 12 of 13

a. Demarco Ritter was sentenced on February 15, 2019, and
received time served. (Doc. 300.) Unknown regarding his
level or how much time he had already served.

b. Storm Grey Cloud was sentenced on April 8, 2019. (Doc.
318.) She received time served. Unknown regarding her
level or how much time she had already served.

c. Jazmin Velma Lambert was sentenced on April 22, 2019,
and received time served. (Doc. 339.) She had served
129 days. She pled guilty to a criminal offense level of 18,
as compared to Defendant’s level of either 21 or 24. She
received a 2 point reduction for safety valve.
d. Daniel Wells was sentenced on April 22, 2019, and received
a year and aday. (Doc. 341.) He was a level 20 and had
served approximately 4 months already.
e. Lereco Koger was sentenced on Mary 13, 2019, to 48
months, with credit for time served. (Doc. 357.) The
guidelines amount was 41 to 51 months. AUSA Rick Volk
argued for 48 months.
In light of the above sentences, Defendant's request for a guidelines sentence of
37-46 months seems compatible with what other co-conspirators received for
sentences.
7. The need to provide restitution to any victims of the offense.
Not applicable.
SENTENCE REQUESTED
The Defendant is requesting a guidelines sentence of 37-46 months, with

credit for time served from March 9, 2018, to the date of sentencing on July 11,

2019, being 1 year, 124 days.

12
Case 1:17-cr-00133-DLH Document 396 Filed 07/08/19 Page 13 of 13

Dated this 8th day of July, 2019.

 

 

Mark A. Mey | —
Attd Defendant

ND Atty. Reg. No. 04966
205 North 7'" Street

P.O. Box 216

Wahpeton, ND 58074-0216
(701) 642-1660

(701) 642- 2061 (fax)

 

 

CERTIFICATE OF SERVICE

Mark A. Meyer, Attorney for Defendant Jeffrey Hester-Jackson, hereby certifies
that on July 8, 2019, the following document:

1. Defendant’s Sentencing Memorandum
was served upon:

Rick L. Volk
Assistant U.S. Attorney

rick. volk@usdoj.gov

by filing electronically.

ed A Drom

Mark /Meyer
Attorney for Defendant

 
